MOUTON, J.
The McClaren Rubber Company filed a third opposition herein asking judgment for $1561.91, with recognition of a privilege on automobile equipments described in its petition. The district judge rendered judgment in favor, of third opponent for $1183.78, and recognized the privilege claimed. Appellant has made no appeárance in this court, and has filed no brief or complaint suggesting any errors in the judgment. Finding no error after examining the record, the judgment is affirmed, with cost.